DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 4, 5, 9 and 10 recite a range of ratios of the stress parameter of the gas-generator turbine to the stress parameter of the free power turbine.  The disclosure is silent to the structure or materials used that result in the stress parameters of the turbines with the claimed range of ratios.  Therefore, it cannot be determined that applicant possessed turbines with the claimed range of stress parameter ratios at the time of disclosure of the invention.
Claims 6, 7, 11 and 12 recite a range of ratios of the turbine disc stress parameter of the gas-generator turbine to the turbine disc stress parameter of the free power turbine.  Turbine disc stress is a function of the maximum amount of stress a turbine can withstand, and is the result of the structure and material of the turbine.  The disclosure is silent to the structure or materials used that result in the turbine disc stress parameters of the turbines with the claimed range of ratios.  Therefore, it cannot be determined that applicant possessed turbines with the claimed range of turbine disc stress parameter ratios at the time of disclosure of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mowill 2009/0232676.
In regards to Independent Claim 17 and Dependent Claim 3, Mowill teaches a turboshaft gas turbine engine (figure 1A) comprising: a gas-generator compressor (12) having a design point pressure ratio in a range from 12 to 16 (greater than about 12, abstract); a combustor (52); a gas-generator turbine (single stage centrifugal turbine 60) having a design point expansion ratio in a range from 4.5 to 5.5 (5:1, paragraph [0025]); and a free power turbine (one stage turbine 72 in figure 1A), wherein -3-Application No. 17/060,986 the gas-generator compressor, the combustor, the gas-generator turbine, and the free power turbine are in fluid flow series (as shown in figure 1A), and an expansion relationship between the turbines is defined as the ratio of the expansion ratio of the free power turbine to the expansion ratio of the gas-generator turbine (RFPT:RGG) over a running range of power outputs of the gas turbine engine (both turbine sections comprise expansion ratios, such that an expansion relationship between the turbine sections exists).

Claims 8 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mowill 4,641,495.
	In regards to Independent Claim 17 and Dependent Claim 8, Mowill teaches a turboshaft gas turbine engine (figure 1) comprising: a gas-generator compressor (12) having a design point pressure ratio in a range from 12 to 16 (greater than about 15, Col. 4, ll. 12-17); a combustor (60); a gas-generator turbine (single stage centrifugal turbine 66) having a design point expansion ratio in a range from 4.5 to 5.5 (5:1, Col. 8, ll. 9-16); and a free power turbine (two stage turbine 90 in figure 1), wherein -3-Application No. 17/060,986 the gas-generator compressor, the combustor, the gas-generator turbine, and the free power turbine are in fluid flow series (as shown in figure 1), and an expansion relationship between the turbines is defined as the ratio of the expansion ratio of the free power turbine to the expansion ratio of the gas-generator turbine (RFPT:RGG) over a running range of power outputs of the gas turbine engine (both turbine sections comprise expansion ratios, such that an expansion relationship between the turbine sections exists).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mowill ‘676 as applied to claim 3 above, and further in view of Poirier 4,215,553.
	Regarding Dependent Claims 4-7, Mowill ‘676 teaches the invention as claimed and discussed above.  However, Mowill ‘676 does not teach a ratio of the turbine blade stress parameter of the gas-generator turbine to a turbine blade stress parameter of the free power turbine from 1.3 to 1.4.  Poirier teaches that the blade stresses on a turbine can be decreased by reducing rotational speed in order to allow the turbine to last longer and be more reliable (Col. 12, ll. 59-66).  Therefore, the blade stress parameter for each turbine section is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the rotational speed of each turbine section, which reduces the blade stress parameter, results in turbine sections that last longer and are more reliable. Therefore, since the general conditions of the claim, i.e. that the blade stress parameters can be reduced or increased, was disclosed in the prior art by Poirier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to provide rotate the gas-generator and free power turbines of Mowill ‘676 at rotational speeds resulting in a ratio of the turbine blade stress parameter of the gas-generator turbine to a turbine blade stress parameter of the free power turbine from 1.3 to 1.4, as taught by Poirier, in order to maximize the reliability and operable lifetime of both turbine sections.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mowill ‘495 as applied to claim 8 above, and further in view of Poirier 4,215,553.
	Regarding Dependent Claims 9-12, Mowill ‘495 teaches the invention as claimed and discussed above.  However, Mowill ‘6495does not teach a ratio of the turbine blade stress parameter of the gas-generator turbine to a turbine blade stress parameter of the free power turbine from 1.1 to 1.22.  Poirier teaches that the blade stresses on a turbine can be decreased by reducing rotational speed in order to allow the turbine to last longer and be more reliable (Col. 12, ll. 59-66).  Therefore, the blade stress parameter for each turbine section is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the rotational speed of each turbine section, which reduces the blade stress parameter, results in turbine sections that last longer and are more reliable. Therefore, since the general conditions of the claim, i.e. that the blade stress parameters can be reduced or increased, was disclosed in the prior art by Poirier, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to provide rotate the gas-generator and free power turbines of Mowill ‘495 at rotational speeds resulting in a ratio of the turbine blade stress parameter of the gas-generator turbine to a turbine blade stress parameter of the free power turbine from 1.1 to 1.22, as taught by Poirier, in order to maximize the reliability and operable lifetime of both turbine sections.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mowill ‘495 as applied to claim 8 above, and further in view of Ottow 2012/0167595.
	Regarding Dependent Claims 13-15, Mowill ‘495 teaches the invention as claimed and discussed above.  However, Mowill ‘495 does not teach the number of high pressure turbine blades and vanes.  Ottow teaches that the number of blades and vanes used determines the weight, efficiency, and power output of the engine (paragraph [0010]).  Therefore, the number of blades and vanes used for a high pressure turbine is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that reducing the number of blades and vanes reduces the weight and power output of the high pressure turbine. Therefore, since the general conditions of the claim, i.e. that the number of blades and vanes of the high pressure turbine can be increased or decreased, as taught by Ottow, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to use a high pressure turbine of Mowill ‘495 with 30 to 60 blades and 14 to 30 guide vanes in order to maximize the power extracted from the turbine while minimizing the weight.  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mowill ‘495 as applied to claim 17 above, and further in view of Bowman 2010/0164234.
	Regarding Dependent Claim 16, Mowill ‘495 teaches the invention as claimed and discussed above.  However, Mowill ‘495 does not teach that the turbines contra-rotate.  Bowman teaches a gas-generator turbine and free power turbine that contra-rotate (paragraph [0017]).  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to contra-rotate the turbine sections of Mowill ‘495, as taught by Bowman, in order to allow the elimination of some of the guide vanes (paragraph [0017]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741